Instado certiorari para revisar orden de aseguramiento de sentencia qne, dictada por la Corte de Distrito de San Juan, restringió al Gobernador de Puerto Rico de poner en vigor la Ley No. 99 de 1931, este tribunal por resolución de 28 de julio de 1931, acordó oír y oyó a las partes sobre la procedencia del recurso el 30 del mismo mes y año. Por re-solución de agosto primero de este año se acordó se expi-diera mandamiento requiriendo de la corte inferior la remi-sión a este tribunal de copia certificada de los autos en el incidente sobre aseguramiento, a fin de revisar los procedi-mientos y acordar lo qne pareciera arreglado a derecho, se-ñalando la vista del recurso en su fondo para las dos de la *834tarde del día 16 de noviembre de 1931. El mandamiento ex-pedido fné debidamente diligenciado y notificado. Ta en vacaciones el tribunal, los demandantes en el pleito que dio origen al certiorari le presentaron mociones para que se im-pidiera a los demandados en dicbo pleito, que son los aquí peticionarios, el que violaran la orden de aseguramiento de efectividad de sentencia impugnada en el recurso y para ra-tificar su intervención en el procedimiento. Con el fin de que el tribunal oyera, considerara y resolviera dichas mo-ciones, el Hon. Gobernador de Puerto Pico convocó a sesión extraordinaria y habiéndose celebrado la vista de dichas mo-ciones en la fecha señalada, esta corte dictó la siguiente re-solución :
“San Juan, Puerto Pico, agosto 13, 1931.
“Se ratifica la intervención dé los demandantes en el pleito que motiva el presente recurso de certiorari como in-terventores en él; y vista su moción de 6 de agosto corriente, la oposición a ella de los peticionarios en este recurso y oídos los informes de los abogados de las partes, esta corte por las circunstancias especiales que concurren, aclara su resolu-ción de 1 de agosto de 1931, librando el auto de certiorari en este caso, en el sentido de que su citada resolución ha dejado las cosas en el estado que tenían al ser notificado nuestro auto a la corte inferior y, consiguientemente, en vigor la or-den recurrida de aseguramiento de sentencia y su notifica-ción a los demandados, mientras no sea anulada dicha or-den de aseguramiento al ser oído y resuelto el auto de cer-tiorari que hemos librado, resultando así innecesario resolver las otras peticiones subsidiarias de los interventores.”
El Juez Presidente Accidental Señor Wolf, disintió en cuanto la corte dejó de adelantar el señalamiento hecho para noviembre de la vista del recurso de certiorari. Los Jue-ces Presidente Señor del Toro y Asociado Señor Texidor no intervinieron.*